         Case 1:19-cr-00018-ABJ Document 19-1 Filed 01/31/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :       Criminal No. 19-CR-00018 (ABJ)
                                                :
       v.                                       :
                                                :
                                                :
ROGER JASON STONE, JR.,                         :
                                                :
                       Defendant.               :
                                                :


                                               ORDER

       Based upon the representations in the Consent Motion to Exclude Time Under the Speedy

Trial Act, and upon consideration of the entire record, the Court makes the following findings:

       Given that this matter involves voluminous discovery records and events which unfolded

over a period of years, this case “so complex . . . that it is unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself within the time limits” of the Speedy Trial

Act. 18 U.S.C. § 3161(h)(7)(B)(ii).     The Court also finds:

       That the interests of justice would be served by excluding “the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence,” 18 U.S.C. §

3161(h)(7)(B)(iv).

       Therefore, it is this      day of ______________, 2019,

       ORDERED that the case is designated as complex, the time is excluded from speedy

trial clock based on the ends of justice being best served by permitting the defense reasonable

time necessary for effective trial preparation and such action outweighs the interest of the public

and the defendant in a speedy trial.
       Case 1:19-cr-00018-ABJ Document 19-1 Filed 01/31/19 Page 2 of 2



                                   ___________________________________
                                   THE HONORABLE AMY BERMAN JACKSON
                                   UNITED STATES DISTRICT JUDGE



cc:   ECF Parties of Record
